Exhibit 10.6
PURCHASE AND SALE AGREEMENT
(of Oil and Gas Properties and Related Assets)




Seller: Peccary Corp.
Buyer: Sun River Energy, Inc.


Seller and Buyer, named above, are entering into this Purchase and Sale
Agreement (the "Agreement"), as evidence of Seller's agreement to sell, and
Buyer's agreement to buy the properties described in and subject to this
Agreement.


In consideration of the mutual covenants, conditions and considerations provided
below, Buyer and Seller agree as follows:


1.           The Properties.  Seller shall assign and convey to Buyer all of
Seller's interest in and to the following, all of which are collectively
referred to in this Agreement as (the "Properties"):


a.           All of Seller's rights, title and interests (of whatever kind or
character, whether legal or equitable, and whether vested or contingent) in and
to the oil, gas and other minerals in and under and that may be produced from
the lands described in Exhibit "A" including, without limitation, interests in
oil, gas and/or mineral leases covering any part of the lands, overriding
royalty interests, production payments, and net profits interests in any part of
the lands or leases, fee royalty interests, fee mineral interests, and other
interests in oil, gas and other minerals in any part of the lands, whether the
lands are described in any of the descriptions set out in Exhibit "A" or by
reference to another instrument for description, even though the Seller's
interests may be incorrectly described in, or omitted from, Exhibit "A";


b.           All right, title, and interests of Seller in all presently existing
and valid oil, gas and/or mineral unitization, pooling, and/or communitization
agreements, declarations, and/or orders and the properties covered or included
in the units (including, without limitation, units formed under orders, rules,
regulations, or other official acts of any federal, state or other authority
having jurisdiction, voluntary unitization agreements, designations, and/or
declarations, and any "working interest units" (created under operating
agreements or otherwise) which relate to any of the Properties described in
subparagraph a. above;


c.           All rights, title and interests of Seller in all presently existing
and valid production sales (and sales related) contracts, operating agreements,
and other agreements and contracts which relate to any of the Properties
described in subparagraphs a. and b. above, or which relate to the exploration,
development, operation, or maintenance of the Properties or the treatment,
storage, transportation, or marketing of production from or allocated to the
Properties; and,


d.           All rights, title and interests of Seller in and to all materials,
supplies, machinery, equipment, improvements, and other personal property and
fixtures (including, but not limited to the Properties, all wells, wellhead
equipment, pumping units, flow lines, tanks, buildings, injection facilities,
salt water disposal facilities, compression facilities, gathering systems, and
other equipment), all easements, rights-of-way, surface leases, and other
surface rights, all permits and licenses, and all other appurtenances, used or
held for use in connection with or related to the exploration, development,
operation, or maintenance of any of the Properties described in subparagraphs a.
and b. above, or the treatment, storage, transportation, or marketing of
production from or allocated to the Properties.
 
 
 
 

--------------------------------------------------------------------------------

 


2.           Purchase Price.  Buyer shall issue to Seller at Closing, 136,957
shares of Buyers’ restricted Common Stock (the "Purchase Price"), subject to the
adjustment provided for below.


3.           Closing.  The sale and purchase of the Properties (the "Closing")
shall be on December 15, 2010 at Buyer’s offices in Dallas, Texas, or such other
place as Buyer and Seller shall mutually agree.  At the date of Closing (the
"Closing Date"), Seller shall deliver to Buyer executed instruments of
conveyance of the Properties in form similar to those attached as Exhibit "B"
and Buyer shall deliver to Seller the Purchase Price provided in Section 2.


4.           Conveyance Effective Date, Proration of Production Expenses.  The
conveyance by Seller shall be effective as of 7 a.m. local time, where the
Properties are located, on November 10, 2010 (the "Effective Date").  All
production from the Properties and all proceeds from the sale of production
prior to the Effective Date shall be the property of Seller.  Seller shall be
responsible for payment of all expenses attributable to the Properties prior to
the Effective Date.  Buyer shall be responsible for payment of all expenses
attributable to the Properties after the Effective Date.  An accounting for net
proceeds from production less applicable expenses will be made according to a
Settlement Agreement in form and substance similar to the Agreement in Exhibit
"C."


5.           Taxes.  Seller shall be responsible for all taxes relating to the
Properties prior to the Effective Date.  Buyer shall be responsible for all
taxes (exclusive of federal, state or local income taxes due by Seller) relating
to the Property from and after the Effective Date.


6.           Indemnity.  Seller shall indemnify and hold Buyer, its directors,
officers, employees, and agents harmless from and against any and all liability,
liens, demands, judgments, suits, and claims of any kind or character arising
out of, in connection with, or resulting from Seller's ownership of the
Properties, for all periods prior to the Effective Date.  Seller shall remain
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests and any retroactive payments, refunds, or
penalties to any party or entity, insofar as any claims relate to periods of
time prior to the Effective Date.


Buyer shall indemnify and hold Seller harmless from and against any and all
liability, liens, demands, judgments, suits, and claims of any kind or character
arising out of, in connection with, or resulting from Buyer's ownership of the
Properties, for periods from and after the Effective Date.  Buyer shall be
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests, and any retroactive payments, refunds, or
penalties to any party or entity as such claims relate to periods from and after
the Effective Date.


Buyer and Seller shall have the right to participate in the defense of any suit
in which one of them may be a party without relieving the other party of the
obligation to defend the suit.
 
 
 
 

--------------------------------------------------------------------------------

 


7.           Representations and Warranties of Seller.  Seller represents and
warrants to Buyer as follows:


7.1.           Organization.  Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas.  Seller is
qualified to do business in and is in good standing under the laws of each state
in which the Properties are located.


7.2.           Authority and Conflicts.  Seller has full corporate power and
authority to carry on its business as presently conducted, to enter into this
Agreement, and to perform its obligations under this Agreement.  The execution
and delivery of this Agreement by Seller does not, and the consummation of the
transactions contemplated by this Agreement shall not:  (a) violate, conflict
with, or require the consent of any person or entity under any provision of
Seller's Articles of Incorporation or bylaws or other governing documents; (b)
conflict with, result in a breach of, constitute a default (or an event that
with the lapse of time or notice or both would constitute a default) or require
any consent, authorization, or approval under any agreement or instrument to
which Seller is a party or to which any of the Properties or Seller is bound,
except as disclosed in Exhibit "A"; (c) violate any provision of or require any
consent, authorization, or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule, or regulation
applicable to Seller; or, (d) result in the creation of any lien, charge, or
encumbrance on any of the Properties.


7.3.           Authorization.  The execution and delivery of this Agreement has
been, and the performance of this Agreement and the transactions contemplated by
this Agreement shall be at the time required to be performed, duly and validly
authorized by all requisite corporate action on the part of Seller.


7.4.           Enforceability.  This Agreement has been duly executed and
delivered on behalf of Seller and constitutes the legal and binding obligation
of Seller enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, reorganization, or moratorium statues,
equitable principles, or other similar laws affecting the rights of creditors
generally ("Equitable Limitations").  At Closing, all documents and instruments
required to be executed and delivered by Seller shall be duly executed and
delivered and shall constitute legal, valid, enforceable, and binding
obligations of Seller, except as enforceability may be limited by Equitable
Limitations.


7.5           Title.


7.5.1.  Seller has Marketable title to the Property.  For the purposes of this
Agreement, "Marketable Title" means such title will enable Buyer, as Seller's
successor in title, to receive from each of the Properties at least the "Net
Revenue Interest" for the Wells identified on Exhibit "A" associated with each
of the Properties, without reduction, suspension, or termination throughout the
productive life of the Wells, except for any reduction, suspension, or
termination: (a) caused by Buyer, any of its affiliates successors in title or
assigns; (b) caused by orders of the appropriate regulatory agency having
jurisdiction over a Property that are promulgated after the Effective Date and
that concern pooling, unitization, communitization, or spacing matters affecting
a Property; (c) caused by any Contract described in Exhibit "A" containing a
sliding-scale royalty clause or other similar clause with respect to a
production burden associated with a particular Property; or, (d) otherwise set
out in Exhibit "A."  "Marketable Title" also means title as will obligate Buyer,
as Seller's successor in title, to bear no greater "Working Interest" than the
Working Interest for each of the Wells identified on Exhibit "A" as being
associated with each of the Properties, without increase throughout the
productive life of the Wells, except for any increase: (a) caused by Buyer, any
of its affiliates, successors in title or assigns; (b) that also results in the
Net Revenue Interest associated with the Well being proportionately increased;
(c) caused by orders of the appropriate regulatory agency having jurisdiction
over a Property that are promulgated after the Effective Date and that concern
pooling, unitization, communitization, or spacing matters affecting a particular
Property; or, (d) otherwise set forth in Exhibit "A."  "Marketable Title" means
the Properties are free and clear of all encumbrances, liens, claims, easements,
rights, agreements, instruments, obligations, burdens, or defects (collectively
the "Liens"), except for Permitted Encumbrances.
 
 
 
 

--------------------------------------------------------------------------------

 


7.5.2  For the purposes of this Agreement, "Permitted Encumbrances" means:  (a)
liens for taxes not yet delinquent; (b) lessor's royalties, overriding
royalties, reversionary interests, and similar burdens that do not operate to
reduce the Net Revenue Interest of Seller in any of the Properties to less than
the amount set forth on Exhibit "A"; (c) the consents and rights described in
Exhibit "A" insofar as such contracts and agreements do not operate to increase
the Working Interest of Seller or decrease the Net Revenue Interest of Seller,
as set forth on Exhibit "A," for any of the Properties.


7.5.3  Seller has good and defensible title, subject to the Permitted
Encumbrances, to all of the Properties.


7.6.           Contracts.  Exhibit "A" contains a complete list of all
contracts, agreements, undertakings (whether written or oral), and instruments
that are not described in any other Exhibit to this Agreement that constitute a
part of the Properties or by which the Properties are bound or subject.


7.7           Litigation and Claims.  Except as is set forth on Exhibit "D," no
claim, demand, filing, cause of action, administrative proceeding, lawsuit, or
other litigation is pending, or to the best knowledge of Seller, threatened,
that could now or later adversely affect the ownership or operation of any of
the Properties, other than proceedings relating to the industry generally and to
which Seller is not a named party.  No written or oral notice from any
governmental agency or any other person has been received by Seller:  (a)
claiming any violation or repudiation of all or any part of the Properties or
any violation of any law or any environmental, conservation or other ordinance,
code, rule or regulation; or, (b) require or calling attention to the need for
any work, repairs, construction, alterations, or installations on or in
connection with the Properties, with which Seller has not complied.


7.8.           Approvals and Preferential Rights.  Exhibit "E" contains a
complete and accurate list of all approvals required to be obtained by Seller
for the assignment of the Properties to Buyer and all preferential purchase
rights that affect the Properties.
 
 
 
 

--------------------------------------------------------------------------------

 


7.9.           Compliance with Law and Permits.  The Properties have been
operated in compliance with the provision and requirements of the applicable oil
and gas leases, and all laws, orders, regulations, rules, and ordinances issued
or promulgated by all governmental authorities having jurisdiction with respect
to the Properties.  All necessary governmental certificates, consents, permits,
licenses, or other authorizations with regard to the ownership or operation of
the Properties have been obtained and no violations exist or have been recorded
in respect of such licenses, permits or authorizations.  None of the documents
and materials filed with or furnished to any governmental authority with respect
to the Properties contains any untrue statement of a material fact or omits any
statement of a material fact necessary to make the statement not misleading.


7.10. Status of Contracts.  All of the Contracts and other obligations of Seller
relating to the Properties are in full force and effect.  Seller and to the
knowledge of Seller, any other party to the Contracts is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any of its obligations to the extent that any
breaches or defaults have an adverse impact on any of the Properties; has given
or threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind, or procure a judicial
reformation of any Contract; and, Seller does not anticipate any other party to
a Contract will be in breach of or default under or repudiate any of its
obligations to the extent such breach or default will have an adverse impact on
any of the Properties.


7.11. Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
excess royalty, overriding royalty interests, and other payments due under or
with respect to the Properties have been properly and timely paid.  All ad
valorem, property, production, severance, and other taxes based on or measured
by the ownership of the Properties or the production from the Properties have
been properly and timely paid.  All expenses payable under the terms of the
contracts identified in Exhibit "A" have been properly and timely paid except
for expenses currently paid, prior to delinquency, in the ordinary course of
business.  All proceeds from the sale of production are being properly and
timely paid to Seller by the purchasers of production, without suspense.


7.12. Pricing.  The prices being received for production do not violate any
contract, law or regulation.  Where applicable, all of the wells and production
from the wells have been properly classified under appropriate governmental
regulations.


7.13. Gas Regulatory Matters.  (If any of the Properties produce natural gas,
applicable representations and warranties should be inserted by the Parties.)


7.14. Production Balances.  Except as described in Schedule 7.14., none of the
purchasers under any production sales contracts are entitled to "makeup" or
otherwise receive deliveries of oil or gas at any time after the Effective Date
without paying, at such time, the full contract price for oil or gas.  No person
is entitled to receive any portion of the interest of Seller in any oil or gas,
or to receive cash or other payments to "balance" any disproportionate
allocation of oil or gas under any operating agreement, gas balancing and
storage agreement, gas processing or dehydration agreement, or other similar
agreements.
 
 
 
 

--------------------------------------------------------------------------------

 


7.15. Adverse Changes.  Since November 10, 2010 the Properties, viewed as a
whole, have not experienced any material reduction in the rate of production,
other than changes in the ordinary course of operations, changes that result
from depletion in the ordinary course of operations, and changes that result
from variances in markets for oil and gas production.  None of the Properties
have suffered any material destruction, damage or loss.


7.16. Well Status.  There are no Wells located on the Properties that:  (a)
Seller is currently obligated by law or contract to plug and abandon; (b) Seller
will not be obligated by law or contract to plug or abandon with the lapse of
time or notice or both because the Well is not currently capable of producing in
commercial quantities; (c) are subject to exceptions to a requirement to plug
and abandon issued by a regulatory authority having jurisdiction over the
Properties; or, (d) to the best knowledge of Seller, have been plugged and
abandoned but have not been plugged in accordance with all applicable
requirements of each regulatory authority having jurisdiction over the
Properties.


7.17. Equipment.  The equipment constituting a part of the Properties is in good
repair, working order, and operating condition, and is adequate for the
operation of the Properties.


7.18. Current Commitments.  Exhibit "F" contains a true and complete list
of:  (a) all authorities for expenditure ("AFEs") and other oral or written
commitments to drill or rework wells on the Properties or for capital
expenditures pursuant to any contracts, that have been proposed by any person on
or after the Effective Date, whether or not accepted by Seller or any other
person; and, (b) all AFEs and oral or written commitments to drill or rework
wells or for other capital expenditures pursuant to any contracts, for which all
of the activities anticipated in AFEs or commitments have not been completed by
the date of this Agreement.


7.19. Accuracy of Representation.  No representation or warranty by Seller in
this Agreement or any agreement or document delivered by Seller pursuant to this
Agreement contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in any representation
or warranty, in light of the circumstances under which it was made, not
misleading.  There is no fact known to Seller that materially and adversely
affects, or may materially and adversely affect the operation, prospects or
condition of any portion of the Properties that has not been identified in this
Agreement.


8.           Representations by Buyer.  Buyer represents to Seller that the
following statements are true and correct:


a.           Organization.  Buyer is a Colorado corporation duly organized, in
good standing, and qualified to carry on its business in each state in which the
Properties are located, and has the power and authority to carry on its business
as presently conducted, to own and hold the Properties, and to perform all
obligations required by this Agreement.


b.           Authority.  Pursuant to its bylaws and certificate of
incorporation, Buyer has the power and authority to acquire, own, and hold the
Properties and to perform the obligations required by this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


9.           Title and Other Examinations and Curative.


a.  Prior to Closing, Buyer shall examine title to the Properties at its own
expense.  However, Seller shall make available to Buyer all of Seller's title
opinions, certificates of title, abstracts of title, title data, records and
files relating to the Properties (including without limitation all well files
and well logs) and information relating to the Properties as soon as possible
after the execution of this Agreement.  Seller will, at Seller's expense, use
Seller's best efforts to promptly cure all title defects discovered by Buyer and
obtain all consents and waivers of preferential or other rights to purchase from
third parties and governmental authorities as in the opinion of Buyer may  be
desirable or necessary to the conveyance, assignment, and transfer to Buyer of
the Properties.  In the event title to the Properties is not satisfactory, or if
the Properties are otherwise not as represented, Buyer may, at its option,
either terminate this Agreement at any time on or before Closing, or reduce the
Purchase Price by an amount agreeable to both parties.  Seller shall promptly
furnish Buyer a copy of all gas contracts, gas transportation and treating
agreements, operating agreements and all amendments to each, and provide a
schedule showing the status of any gas balancing, take or pay, or other similar
arrangements.


b.           If Buyer's review and appraisal of the data, contracts and
agreements reflects such data, contracts, or agreements are materially
different, and that such difference results in a material difference in the
value of the Properties, from those assumed by Buyer at the time of its
September 28, 2010 offer, Buyer shall have the option to either terminate this
Agreement without penalty or request renegotiations of the Purchase Price to
reflect the adverse changes.  Except for title matters, Buyer must exercise this
option, if applicable, on or before December 15, 2010, or any material
differences shall be deemed waived, but without prejudice to Buyer's other
rights under this Agreement.


10.           Conditions.  The consummation of the sale and purchase
contemplated by this Agreement will be subject to the following conditions:


a.           The representations and warranties by Seller set forth in Section 7
shall be true and correct in all material respects as of the date when made and
as of the Closing.


b.           There shall have been no material adverse change in the condition
of the Properties except depletion through normal production within authorized
allowables and rates of production, depreciation of equipment through ordinary
wear and tear, and other transactions permitted under this Agreement or approved
in writing by Buyer between the date of this Agreement and Closing.


c.           All requirements made by Buyer with regard to title to the
Properties shall have been fully satisfied or waived by Buyer.  All consents,
approvals and authorizations of assignments, and waivers of preferential rights
to purchase required by Buyer shall have been submitted to and approved by
Buyer.
 
 
 
 

--------------------------------------------------------------------------------

 


d.           Seller and Buyer understand and agree that if: (1) title to the
Properties is not satisfactory to Buyer; (2) Seller's actual interests in the
Properties is different than as represented by Seller and the difference causes
a diminution in Seller's net revenue interest of more than 10% of that which
Seller represents to own; (3) contracts, claims or litigation to which Buyer
takes exception are material; or, (4) Seller fails to comply with any of the
conditions set forth in this Agreement; Buyer may, at its option, either
terminate this Agreement at any time on or before Closing, or reduce the
Purchase Price by an amount agreeable to both parties.  However, any reduction
in Seller's net revenue interests below that which is represented in Exhibit "A"
shall result in an automatic reduction in the Purchase Price commensurate with
the reduction in such net revenue interest.


e.           The parties shall have performed or complied with all agreements
and covenants required by this Agreement of which performance or compliance is
required prior to or at Closing.


f.           All legal matters in connection with and the consummation of the
transactions contemplated by this Agreement shall be approved by counsel for
Buyer and there shall have been furnished by Seller such records and information
as Buyer's counsel may reasonably request for that purpose.


g.           Notwithstanding anything to the contrary in this Agreement, at
Buyer's option, Buyer shall have the unilateral right to terminate this
Agreement not later than December 15, 2010 if Buyer determines it does not have
the rights to obtain and maintain the rights to be Operator of the Properties
pursuant to existing Operating Agreements at Closing.  Operations shall be
transferred from Seller to Buyer at Closing.


11.           Transfer, Documentary Taxes, and Commission, Brokerage
Fees.  Seller shall pay and bear all documentary or transfer taxes resulting
from this transaction.  No commission or brokerage fees will be paid by Buyer in
connection with this transaction.  Seller will indemnify and hold Buyer harmless
from any claims of brokers or finders acting, or claiming to be have acted, on
behalf of Seller.


12.           Further Assurances, Intent.  It is Seller's intent to convey to
Buyer all of Seller's interests, legal, beneficial, or equitable in the
Properties.  Seller agrees to execute and deliver to Buyer all instruments,
conveyances, and other documents and to do such other acts not inconsistent with
this Agreement as may be necessary or advisable to carry out Seller's intent.


13.           Notices.  At notices and communications required or permitted
under this Agreement shall be in writing, delivered to or sent by U.S. Mail or
Express Delivery, postage prepaid, or by prepaid telegram, or facsimile
addressed as follows:
 
 

  Seller:  Peccary Corp.      Dan Boone, President      1615 West Loop 289     
Lubbock, TX 79416      Telephone: (806) 745-7783       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  Buyer:  Sun River Energy, Inc.      Donal R. Schmidt, President      5950
Berkshire Lane, Suite 1650      Dallas, TX 75225      Telephone: (214) 369-7300 

 
14.           Parties in Interest.  This Agreement shall inure to the benefit of
and be binding upon Seller and Buyer and their respective successors and
assigns.  However, no assignment by any party shall relieve any party of any
duties or obligations under this Agreement.


15.           Complete Agreement.  This Agreement constitutes the complete
agreement between the parties regarding the purchase and sale of the
Properties.  Where applicable, all of the terms of this Agreement shall survive
the Closing.


16.           Survival.  All representatives and warranties in this Agreement
shall be deemed conditions to the Closing.  The representatives and warranties
recited in Section 7. shall not survive the Closing.  All other terms of
Agreement shall survive the Closing, including, but not limited to, the
indemnification and hold harmless provisions contained in Section 6.


17.           Termination.  Should either party terminate this Agreement
pursuant to a right granted in this Agreement to do so, the termination shall be
without liability to the other party, and the nonterminating party shall have no
liability to the terminating party.


IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.
 

   
SELLER:
 
PECCARY CORP.
   (A Texas Corporation)
 
By:/s/ Dan Boone
Name:  Dan Boone
Title:  President
 
 
PURCHASER:
 
SUN RIVER ENERGY, INC.
   (A Colorado Corporation)
 
 
By:/s/ Donal R. Schmidt, Jr.
Name:  Donal R. Schmidt, Jr.
Title:  Chief Executive Officer & President

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "A"
TO
PURCHASE AND SALE AGREEMENT




1.           Description of Properties.  A description of oil and gas leases,
lands covered by oil and gas leases and the Seller's Working (cost bearing) and
Net Revenue (income) Interest in each of the identified Properties.


10% working interest out of a 100% working interest, being a 7.5% NRI in the PC
Operating LLC Stansberry #1 API#42-451-32661 wellbore, located 2700 ft. FNL and
1700 ft. FWL of H. & T.C. RR. Co. Survey 55, Bock 25, Tom Green County, Texas.


10% working interest out of a 100% working interest, being a 7.5% NRI in the PC
Operating LLC Lora #1 API #42-451-32662 wellbore, located 1970 ft. FSL and 1881
ft. FEL of S.P. RR. Co. Survey 165, District 11, Tom Green County, Texas


2.           Contracts, Agreements, and instruments to which Seller is a party
and which the Properties are bound or subject to.  (Sections 1(a), 7.2. and
7.6.)


Joint Operating Agreement between Peccary Corp. and PC Operating LLC dated
December 9, 2009.
 
 
 
 

--------------------------------------------------------------------------------

 






EXHIBIT "B"
TO
PURCHASE AND SALE AGREEMENT




Form of Instruments of Conveyance to be Delivered at Closing (an Assignment,
Bill of Sale and Conveyance).  (Section 3.)


Assignment of Oil, Gas, and Mineral Lease and Bill of Sale
 
 

STATE OF TEXAS   §     § KNOW ALL MEN BY THESE PRESENTS  COUNTY OF TOM GREEN   
§  



WHEREAS, Peccary Corp. (hereinafter referred to as "Assignor") 1615 W. Loop 289,
Lubbock, Texas 79416, Dallas County, Texas, is the current owner of a portion of
the Working Interest in wellbores in and on the oil, gas and mineral leases (the
"Leases") listed on Exhibit "A", attached hereto and incorporated herein by
reference; and
 
WHEREAS, it is the desire of Assignor to assign all of its right, title and
interest in and to said Leases, and all amendments thereto, including but not
limited any and all accoutrements thereon subject to the reservations herein,
unto Sun River Energy, Inc. whose address is 5950 Berkshire Lane, Suite 1650,
Dallas, Texas 75225 (hereinafter referred to as "Assignee"), insofar and only
insofar as said Leases cover the rights in the leases described on Exhibit "A";
 
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor, subject to the reservations herein and provisions
hereof, does hereby bargain, sell, assign, transfer and convey unto Assignee all
of Assignor’s interest in and to the leases described on Exhibit "A" attached
hereto.
 
1.  
This assignment shall inure to and be binding on the heirs, successors, and
assigns of the Assignor and Assignee.



2.  
This Assignment is made without warranty of title, express, implied or
statutory.



EFFECTIVE as of December 15, 2010 and EXECUTED as of the date set forth below.
Peccary Corp.
 
 
Sun River Energy, Inc.
___________________________
_____________________________
By:  Dan Boone
By:  Donal R. Schmidt
Its:  President
Its:  Managing Member
 
Date: ______________________
 
Date:_________________________

 
 
 
 

--------------------------------------------------------------------------------

 



STATE OF TEXAS   §     §   COUNTY OF LUBBOCK    §  

 
This instrument was acknowledged before me on this _______ day of _____________,
2010 by Daniel Boone of Peccary Corp., a Texas Corporation, on behalf of said
corporation, who personally appeared, is known to me to be the identical person
who executed the within and foregoing instrument as president and on behalf of
said and on behalf of said company and he acknowledge that he executed the same
as his free and voluntary act and deed as the free and voluntary act and deed of
the corporation for the purposes therein set forth.




________________________________
Notary Public In and for the
State of Texas





STATE OF TEXAS   §     §   COUNTY OF DALLAS   §  

 
This instrument was acknowledged before me on this _______ day of _____________,
2010 by Donal R. Schmidt, Jr. of Sun River Energy, Inc., a Colorado Company, on
behalf of said company, who personally appeared, is known to me to be the
identical person who executed the within and foregoing instrument as president
and on behalf of said company and he acknowledge that he executed the same as
his free and voluntary act and deed as the free and voluntary act and deed of
the corporation for the purposes therein set forth.




________________________________
Notary Public In and for the
State of _______________________
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A




10% working interest out of a 100% working interest, being a 7.5% NRI in the PC
Operating LLC Stansberry #1 API#42-451-32661 wellbore, located 2700 ft. FNL and
1700 ft. FWL of H. & T.C. RR. Co. Survey 55, Bock 25, Tom Green County, Texas.


10% working interest out of a 100% working interest, being a 7.5% NRI in the PC
Operating LLC Lora #1 API #42-451-32662 wellbore, located 1970 ft. FSL and 1881
ft. FEL of S.P. RR. Co. Survey 165, District 11, Tom Green County, Texas






Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Tom Green County, Texas
 
Lessor
Lessee
Lease Date
Recording Information
 
1.
Libby F. Holik as LT, Beverly Ann Holik Givens, Frank J. Holik III, Gary Gene
Holik & Libby J. Holik Lane
Fairchild Petroleum Interests
November 27, 2007
File Number 645190
2.
Libby F. Holik Indvidually
Fairchild Petroleum Interests
November 27, 2007
File Number 644649
3.
Ruben W. Holik
Fairchild Petroleum Interests
November 27, 2007
File Number 644583
4.
Susan E. Holik Dreier
Fairchild Petroleum Interests
November 27, 2007
File Number 644588
5.
Stanley V. Holik, Jr.
Fairchild Petroleum Interests
November 27, 2007
File Number 644582
6.
David G. Holik
Fairchild Petroleum Interests
November 27, 2007
File Number 644586
7.
Janice C. Grizzle, Henry F. Grizzle and Betty Lavonne Stanberry Hedges
Patrick L. Fairchild
December 12, 2006
File Number 624834



 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"
TO
PURCHASE AND SALE AGREEMENT
SETTLEMENT AGREEMENT




None
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"
TO
PURCHASE AND SALE AGREEMENT




List of Claims, Demands, Filings, Causes of Action, Administrative Proceedings,
Lawsuits, Litigation (Section 7.7.)


None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 




EXHIBIT "E"
TO
PURCHASE AND SALE AGREEMENT




List of all approvals required to be obtained by Seller, and preferential
purchase rights affecting the Properties (Section 7.8.).


None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


SCHEDULE 7.14
TO
PURCHASE AND SALE AGREEMENT
(Schedule of Imbalances)




None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 




EXHIBIT "F"
TO
PURCHASE AND SALE AGREEMENT




List of all authorities for expenditures ("AFEs"), other commitments to
drill/rework wells, or commitments to capital expenditures.  (Section 7.18.)


No current outstanding AFEs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT "G"
TO
PURCHASE AND SALE AGREEMENT




Certificate (Section 12.)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

